DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-11 and 13-15 are allowed over the prior art of record as amended by the applicant on 10/12/2021.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claim 1.
The closest prior art of record is Wijeratne et al. (USPN 6,287,315); Keren et al. (USPN 7,766,892), Sharma (PGPub 2010/0094270); and Birdsall et al. (PGPub 2015/0148791).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure comprising a device for preventing acute kidney injury from contrast agent introduced into vasculature of a subject, the device comprising: 
a catheter shaft having a first lateral side and a second lateral side; 
a first expandable member; and 
a second expandable member.
Specifically, regarding independent claim 1, the prior art to Wijeratne, Keren, Sharma, and Birdsall, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein the first expandable member is disposed on and extends only along a first lateral side of the catheter shaft; and 
the second expandable member is disposed on and extends only along a second lateral side of the catheter shaft, 
wherein the first and second expandable members have an expanded configuration in which when advanced into an abdominal aorta and positioned adjacent renal artery ostia of the subject are sized to occlude the renal artery ostia while allowing blood flow over the catheter shaft.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/18/2021